The appellant sued the appellee on a verified account, claiming an indebtedness of $320.82 The claim was based upon a sale by the appellant to the appellee of a stated number of gallons of gasoline. The appellee answered by a verified denial, asserting that the account sued on was incorrect in that it contained an overcharge for 681 gallons of gasoline at 29 cents per gallon, amounting to the sum of $197.49. The remainder of the account was admitted to be correct. In a trial before the court a judgment was rendered in favor of the appellant for the amount sued for less the shortage pleaded. The evidence sustains the judgment rendered. There was no error in refusing to admit the verified account as prima facie evidence of the debt; the appellee having filed an answer sufficient to impeach the correctness of the account.
The Judgment is affirmed.